Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000865
                                                        14-MAY-2014
                                                        09:29 AM
                           SCWC-12-0000865


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


            THE BANK OF NEW YORK MELLON TRUST COMPANY,

  NATIONAL ASSOCIATION, FKA THE BANK OF NEW YORK TRUST COMPANY,

                N.A. AS SUCCESSOR TO JPMORGAN CHASE

                 N.A. AS TRUSTEE FOR RAMP 2005RS9,

                   Respondent/Plaintiff-Appellee,


                                 vs.


     ALBERTO C. TIMOSAN, SIMPLICIA C. TIMOSAN, ARIEL TIMOSAN,

             ARCHANGEL TIMOSAN and AILYN T. OUNYOUNG,

                Petitioners/Defendants-Appellants,


                                 and


       YVONNE CAPLENER, MARIO POSTRANO and LEONILA POSTRANO,

                            Defendants.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-12-0000865; CIV. NO. 3RC 11-1-810K)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on April 4, 2014, is hereby rejected. 

           DATED:   Honolulu, Hawai'i, May 14, 2014.

Gary Victor Dubin and             /s/ Mark E. Recktenwald

Frederick J. Arensmeyer

for petitioner	                   /s/ Paula A. Nakayama


Charles R. Prather and
           /s/ Sabrina S. McKenna

Sofia Hirosane McGuire
           /s/ Richard W. Pollack

for respondent

                                  /s/ Michael D. Wilson